DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 7-10, 20, 22-28, 30, 58, 60, and 90 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 02/19/2021 are acknowledged.  Claims under consideration in the instant office action are claims 1-6.
Applicant’s arguments, filed 02/19/2021, with respect to claims 1-6 have been fully considered and are persuasive.  The rejection of claims 58, 60, and 90 has been withdrawn.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
No prior art or combination of prior art was found to disclose or suggest the instant claimed invention directed to a compound of Formula D, and a method of treating glioma or Parkinson’s disease by administering a compound of Formula D.  The closest prior art found, Hensley (US 7,683,055) is drawn towards compounds of the following structure (col. 5, lines 55-65, claim 1):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Hensley teaches the following exemplified compound (col. 7, lines 23-45, claim 15):

    PNG
    media_image2.png
    104
    223
    media_image2.png
    Greyscale

Hensley teaches such compounds useful for the treatment of Parkinson’s disease in human subjects (claim 32, 34).
Hensley does not describe the recited compounds or methods of treatment, because it is not obvious to formulate a compound of Formula D wherein R2 contains a phosphate substituent.  Thus, there would be no reason one skilled in the art at the time the invention was made would formulate a compound of Formula D and treat glioma or Parkinson’s disease by administering such compounds based on the prior art references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 7-10, 20, 22-28, 30, 58, 60, and 90 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Notice of Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016.  The examiner can normally be reached on Monday-Friday 9am-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Andrew Lee/
Examiner, Art Unit 1628

/SAVITHA M RAO/Primary Examiner, Art Unit 1629